Order entered July 16, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00243-CR

                                STEVEN LYNN JONES, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 401st Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 401-82891-2011

                                             ORDER
         The Court GRANTS appellant’s July 14, 2014 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within TEN (10) DAYS from the date of this

order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE